STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                             NO.    2022    KW   0041

VERSUS


KYH    DILLWORTH                                                   JANUARY           31, 2022




In    Re:         Kym      Dillworth,      applying   for     supervisory       writs,       22nd
                  Judicial       District    Court,   Parish      of    St.    Tammany,       No.
                  525735.




BEFORE:           MCDONALD,      LANIER,    AND WOLFE,      JJ.


        WRIT      DENIED.


                                                im
                                                WIL
                                                EW




OURT        OF   APPEAL,      FIRST   CIRCUIT




        DEPUT       CLERK OF COURT
                  FOR   THE   COURT